           Case 3:16-md-02741-VC Document 11741 Filed 09/14/20 Page 1 of 2




 1
 2                         UNITED STATES DISTRICT COURT
 3                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                              SAN FRANCISCO DIVISION
 4
 5       IN RE: ROUNDUP PRODUCTS                     MDL No. 2741
                                                     Case No. 16-md-02741-VC
 6       LIABILITY LITIGATION
                                                     Hon. Vince Chhabria
 7
         This document relates to:                   BAUM HEDLUND ARISTEI &
 8       ALL ACTIONS                                 GOLDMAN, PC’S RESPONSE TO
                                                     THE COURT’S AUGUST 27, 2020
 9                                                   ORDER
10
11
12          Pursuant to the Court’s August 27, 2020 Order BAUM, HEDLUND, ARISTEI
13   & GOLDMAN, PC is filing a redacted version of a letter sent to the Court on August
14   20, 2020 via email regarding settlement progress. The redactions were made at
15   Monsanto’s request. Since sending the letter, BAUM, HEDLUND, ARISTEI &
16   GOLDMAN, PC entered into a fully executed and binding Master Settlement
17   Agreement.1
18   DATED: September 14, 2020                Respectfully submitted,
19
                                              By: /s/ R. Brent Wisner
20                                            R. Brent Wisner, Esq. (SBN: 276023)
                                              rbwisner@baumhedlundlaw.com
21                                            Michael L. Baum, Esq. (SBN: 119511)
                                              mbaum@baumhedlundlaw.com
22                                            BAUM, HEDLUND, ARISTEI, &
                                              GOLDMAN, P.C.
23                                            10940 Wilshire Blvd., 17th Floor
24
                                              Los Angeles, CA 90024
                                              Telephone: (310) 207-3233
25                                            Facsimile: (310) 820-7444
26                                            Counsel for Plaintiffs Terri McCall; Peter
                                              Johansing; Lynda Patterson; Rex Gibbs;
27
28   1
         If the Court would like the complete, unredacted version of the letter filed, Baum
         Hedlund respectfully request leave to file the document under seal.

                                                1
         BAUM HEDLUND ARISTEI & GOLDMAN, PC’S RESPONSE TO THE COURT’S AUGUST 27, 2020 ORDER
        Case 3:16-md-02741-VC Document 11741 Filed 09/14/20 Page 2 of 2



                                            David Means; Eric Morris; Mary Olah; Vicky
 1                                          Porath; Christopher Roberts; Brian
                                            Rosenblatt; Mark Scheffer; Donald Smith
 2
 3
                               CERTIFICATE OF SERVICE
 4
 5          I, R. Brent Wisner, hereby certify that, on September 14, 2020, I electronically
 6
     filed the foregoing with the Clerk for the United States District Court for the
     Northern District of California using the CM/ECF system, which shall send
 7   electronic notification to counsel of record.
 8
                                                  /s/ R. Brent Wisner
 9
                                                    R. Brent Wisner
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             2
      BAUM HEDLUND ARISTEI & GOLDMAN, PC’S RESPONSE TO THE COURT’S AUGUST 27, 2020 ORDER
